 Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.1 Filed 11/27/19 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN


READY CAPITAL CORPORATION,                       Civil No. _____________
a Maryland corporation, READYCAP
COMMERCIAL, LLC, a Delaware
limited liability company, and
READYCAP HOLDINGS, LLC, a                              COMPLAINT
Delaware limited liability company,

                          Plaintiffs,
                                                   (Jury Trial Demanded)
vs.
READY CAPITAL CORPORATION,
a Michigan corporation,

                        Defendant.


      Plaintiffs Ready Capital Corporation, ReadyCap Commercial, LLC, and

ReadyCap Holdings, LLC (“Plaintiffs”) for their complaint against Defendant Ready

Capital Corporation, state as follows:

                                         PARTIES

      1.     Plaintiff Ready Capital Corporation (“Ready Capital”) is a Maryland

corporation with its principal place of business in New York, New York.

      2.     Plaintiff ReadyCap Commercial, LLC is a wholly owned subsidiary of

Ready Capital and a Delaware limited liability company with its principal place of

business in Berkeley Heights, New Jersey.
 Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.2 Filed 11/27/19 Page 2 of 15




      3.     Plaintiff ReadyCap Holdings, LLC is a wholly owned subsidiary of

Ready Capital and a Delaware limited liability company with its principal place of

business in New Providence, New Jersey.

      4.     Defendant Ready Capital Corporation (“Defendant”) is a Michigan

corporation with its principal place of business in Birmingham, Michigan.

      5.     Upon information and belief, Defendant operates a Ready Capital

Corporation office located at 199 Pierce St., Birmingham, Michigan 48009.

      6.     Upon information and belief, Mark Backonen is the sole director and

officer of Defendant.

                          JURISDICTION AND VENUE

      7.     This is an action for federal trademark infringement and false

designation of origin under the provisions of the Lanham Act, 15 U.S.C. §§ 1051,

et seq., for deceptive trade practices under M.C.L. § 455.903, et seq., and for

trademark infringement under Michigan common law.

      8.     This Court has subject matter jurisdiction over the Lanham Act claims

asserted in this Complaint under 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and

1338(a), and has jurisdiction over the state law claims pursuant to 28 U.S.C. §§

1338(b) and 1367.

      9.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because

a substantial part of the events giving rise to the claims occurred in this District.


                                           2
 Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.3 Filed 11/27/19 Page 3 of 15




                          GENERAL ALLEGATIONS

            Plaintiffs’ READYCAP and READY CAPITAL Marks

      10.    A publicly traded mortgage real estate investment trust, Ready Capital

is a non-bank, nationwide real-estate and small-business lender specializing in

commercial-real-estate-backed loans. Ready Capital employs over 400 lending

professionals, has provided over $3 billion in capital to investors and small

businesses across the country, and has been traded on the New York Stock

Exchange since November 1, 2016.

      11.    Formed in 2011 under the name Sutherland Asset Management

Corporation, Ready Capital maintains three loan origination groups: ReadyCap

Commercial, ReadyCap Lending, and Ready Capital Structured Finance. Since

2013, Ready Capital has provided financing nationwide through one or more of

these groups under the READYCAP and/or READY CAPITAL marks (the

“Marks”).

      12.    ReadyCap Commercial (“RCC”) was launched to provide long-term,

secured debt financing nationwide on stabilized small-balance commercial real

estate. RCC also is an approved Freddie Mac SBL Seller/Servicer, providing

multifamily loans. RCC executed its first loan transaction in Dallas, Texas on

March 11, 2013.




                                          3
 Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.4 Filed 11/27/19 Page 4 of 15




         13.   ReadyCap Lending (“RCL”) was launched to provide secured and

unsecured debt financing to small-business owners nationwide. RCL is an

approved U.S. Small Business Administration (“SBA”) lender that provides debt

financing under the SBA 7(a) program. RCL executed its first loan transaction in

Florida on March 31, 2015.

         14.   Ready Capital Structured Finance (“RCSF”) was launched to provide

short-term, non-recourse, secured debt financing nationwide on transitional, value-

add and event-driven commercial and multifamily real estate. RCSF targets

middle-market and institutional commercial real estate sponsors and can provide

subordinate debt financing solutions. RCSF executed its first loan transaction in

Anaheim, California, on July 6, 2015.

         15.   All of RCC, RCL, and RCSF were active in Michigan and/or the

neighboring states of Indiana and Ohio in their early years, executing a total of 39

loan transactions in the three states in the years 2014–2016.

         16.   For many years, Ready Capital has made extensive and widespread

use of its READYCAP Mark. Along with its other advertising and promotional

materials, Ready Capital’s primary website, rclending.com, prominently displayed

the READYCAP Mark, at least until the launch of RCSF, often shown in the form


of the              logo.



                                          4
 Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.5 Filed 11/27/19 Page 5 of 15




      17.    To protect their rights in the READYCAP Mark, Plaintiffs have

obtained the following federal trademark registrations, all for financial services,

namely loan origination services:

      (a)    on October 4, 2012, ReadyCap Commercial, LLC filed for the mark

READYCAP COMMERCIAL, which application registered on November 26,

2013 (Reg. No. 4,441,292);

      (b)    on October 22, 2012, ReadyCap Commercial, LLC filed for the mark


             , which application registered on February 11, 2014 (Reg. No.

4,482,243); and

      (c)    on March 30, 2016, ReadyCap Holdings, LLC filed for the mark

READYCAP, which application registered on April 4, 2017 (Reg. No. 5,174,821).

      18.    Also, since at least the time of RCSF’s launch, Ready Capital has

made extensive and widespread use of its READY CAPITAL Mark. In its May 1,

2015 press release announcing the launch of RCSF’s bridge lending platform,


Ready Capital prominently displayed the                           composite mark at

the head of the press release, combining the READY CAPITAL Mark with the

separately registered waterfall logo of its external manager, Waterfall Asset

Management, LLC.




                                          5
 Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.6 Filed 11/27/19 Page 6 of 15




      19.    In addition, since at least May 7, 2015, Ready Capital has featured on

its primary website, rclending.com, the READY CAPITAL Mark, prominently

displaying it at the top of the site and featuring associated READY CAPITAL

branding. The homepage of the website stated, “Ready Capital is the real estate

origination division of Sutherland Asset Management Corporation (Sutherland), a

full-service real estate finance company managed by Waterfall Asset Management,

that originates, manages, services and finances primarily commercial loans

nationwide.” The homepage then went on to identify RCSF, RCC, and RCL as the

“READY CAPITAL LENDING DIVISIONS.”

      20.    The READY CAPITAL Mark has long been and is today the house

mark for all Ready Capital’s lending activities. Illustrating the coast-to-coast nature

of its business, Ready Capital made assumed, doing-business-as, or fictitious name

filings for the Ready Capital name in South Dakota on April 16, 2015; New York

on April 20, 2015; and California on April 21, 2015.

      21.    Since 2013, Ready Capital has routinely issued press releases under

the Marks announcing major transactions, including in Michigan, and has also

promoted the Marks through accounts on Twitter and Facebook.

      22.    To further protect its trademark rights, on January 20, 2017, Ready

Capital filed a federal trademark application for the READY CAPITAL Mark for




                                          6
 Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.7 Filed 11/27/19 Page 7 of 15




financial services, namely loan origination services, which registered on April 10,

2018 (Reg. No. 5,444,430).

      23.   Building on its early success, on October 1, 2018, Sutherland Asset

Management Corporation formally changed its name to Ready Capital

Corporation, switched its primary website to readycapital.com, changed its trading

symbol on the NYSE to “RC,” and launched a comprehensive brand refresh under



the READY CAPITAL Mark and                   logo.

      24.   Plaintiffs have not authorized Defendant to use the Marks in any

manner whatsoever.

                        Defendant’s Infringing Use of the Marks

      25.   Recently, one of Ready Capital’s loan brokers relocated from

California to Michigan and began working at 199 Pierce Street, Birmingham,

Michigan 48009. Ready Capital’s loan broker soon encountered Mark Backonen,

President of Defendant Ready Capital Corporation, a Michigan company, located

in the same building.

      26.   According to Defendant’s website, it provides lending services in

Michigan, including commercial real estate loans, bridge loans, and business loans,

under the READY CAPITAL Mark. These services are in direct competition with

those offered by Ready Capital under the Marks.


                                         7
 Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.8 Filed 11/27/19 Page 8 of 15




       27.    According to Defendant’s website, its first loan transactions under the

READY CAPITAL Mark occurred on or around March 2, 2017, when it executed

transactions in Ontario, Canada; Grand Rapids, Michigan; and Lafayette, Indiana.

       28.    Defendant has used the READY CAPITAL Mark on its website at

readycapitalmi.com and in various press releases, marketing itself as “Ready

Capital Corporation: Michigan’s Most Valuable Commercial Lender,” and “Ready

Capital Corporation, Michigan’s Boutique Commercial Lender.” Despite these

Michigan claims, Defendant has announced transactions in neighboring states and

territories on its website.

       29.    Defendant’s website and press releases prominently display the

READY CAPITAL Mark.

       30.    Defendant additionally runs social media sites under the READY

CAPITAL Mark using the Twitter handle @readycapitalmi and a Facebook page,

facebook.com/readycapitalmi.

       31.    A March 22, 2018 blog post on Defendant’s website lists

approximately 50 “recent closings” in Michigan, largely in the metropolitan

Detroit area. The post claims that Defendant “receive[s] inquiries from Every

major Real Estate Company and Bank in Michigan.”

       32.    In September 2019, Ready Capital conducted lien searches for “Ready

Capital” and variations of that term in the metropolitan Detroit area—including


                                          8
 Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.9 Filed 11/27/19 Page 9 of 15




Oakland, Wayne, Macomb, and St. Clair counties—and found no evidence of

Defendant’s claimed transactions.

      33.    Upon information and belief, Defendant has not in fact conducted any

loan transactions in the metropolitan Detroit area.

      34.    A LinkedIn profile purporting to belong to Mark Backonen lists his

past work experience as “Former Chairman of Birmingham Bancorp Mortgage.”

This corresponds with State of Michigan business filings identifying Mark

Backonen as an incorporator and director of the Birmingham Bancorp Mortgage

Company (“Birmingham”).

      35.    In 2010, the Office of the Inspector General at the United States

Department of Housing and Urban Development (“HUD”) issued a memorandum

on Birmingham recommending civil and administrative action for failing to

properly underwrite Federal Housing Administration (“FHA”) loans as an FHA

direct endorsement lender. Published on July 21, 2010 on the HUD Inspector

General’s website, www.hudoig.gov, the memorandum cites nine Birmingham

loans for which improper underwriting resulted in losses of $643,340 from FHA’s

insurance fund.

      36.    The Inspector General memorandum recommended that HUD

(1) determine whether it could pursue remedies against Birmingham under the

Program Fraud Civil Remedies Act of up to $1,354,180; and (2) take “appropriate


                                          9
Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.10 Filed 11/27/19 Page 10 of 15




administrative action” against Birmingham and/or its principals for “material

underwriting deficiencies.”

         37.   Michigan business filings indicate Birmingham did not file annual

reports following the HUD memorandum, and it was subsequently dissolved in

2013.

         38.   Ready Capital is concerned that Defendant, through its unauthorized

use of the READY CAPITAL Mark, is misleading consumers and the general

public to wrongly believe that there is an association between Ready Capital and

Defendant and its principals.

         39.   To protect its rights the Marks, and to avoid litigation, Ready Capital

reached out to Defendant repeatedly, both directly and through counsel, to explore

options for avoiding trademark conflict in Michigan and neighboring Midwestern

states. Defendant and its counsel repeatedly insisted it had superior rights in the

READY CAPITAL Mark but refused to provide any details to support such a

claim.

         40.   By using and continuing to use the READY CAPITAL Mark in

connection with lending services, Defendant is willfully and intentionally trading

upon the goodwill Ready Capital has developed in the Marks at considerable

expense and effort. Defendant’s unauthorized use of the Marks is likely to cause

confusion and mistake among consumers as to the (a) source or origin of Ready


                                           10
Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.11 Filed 11/27/19 Page 11 of 15




Capital’s lending services and (b) non-existent affiliation between Defendant’s

operations and those of Ready Capital.

                                       COUNT I
                        Infringement of a Registered Trademark
                                  (15 U.S.C. § 1114)
      41.    Plaintiffs reallege, as if fully set forth at this place, the allegations

contained in paragraphs 1-40 above.

      42.    Defendant has used and continues to use in interstate commerce the

READY CAPITAL Mark in connection with its lending services.

      43.    Defendant’s unauthorized use of the READY CAPITAL Mark as

alleged herein constitutes infringement of the registered Marks in violation of 15

U.S.C. § 1114. Defendant’s use of the READY CAPITAL Mark in connection

with the advertisement, offer to sell, and sale of its lending services is likely to

cause confusion, or to cause mistake, or to deceive as to the origin, sponsorship or

approval of the parties’ respective offerings, and/or as to the affiliation, connection

or association between Defendant and/or its services and Plaintiffs and/or their

services.

      44.    Defendant’s infringement is knowing, deliberate, and willful.

      45.    As a direct and proximate result of Defendant’s actions described

herein, Plaintiffs have suffered, and will continue to suffer, irreparable injury to




                                           11
Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.12 Filed 11/27/19 Page 12 of 15




their business, reputation, and goodwill, unless and until the Court enjoins

Defendant’s actions. Plaintiffs have no adequate remedy at law.

                                     COUNT II
                             False Designation of Origin
                                (15 U.S.C. § 1125(a))

       46.    Plaintiffs reallege, as if fully set forth at this place, the allegations

contained in paragraphs 1–45 above.

       47.    Defendant has used and continues to use the READY CAPITAL Mark

in interstate commerce and in connection with services Defendant distributes,

advertises, offers for sale and/or sells, infringing the Marks in a manner that is

likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,

connection or association of Defendant with Plaintiffs and/or as to the origin,

sponsorship or approval of Defendant’s services or commercial activities by

Plaintiffs.

       48.    Plaintiffs believe they are and are likely to be damaged by these acts

of false designation of origin by Defendant.

       49.    Defendant’s unauthorized use of the READY CAPITAL Mark as

alleged herein constitutes false designation of origin in violation of 15 U.S.C.

§ 1125(a).

       50.    No adequate remedy exists at law for the irreparable harm

Defendant’s acts of false designation of origin have caused and are causing


                                            12
Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.13 Filed 11/27/19 Page 13 of 15




Plaintiffs. Plaintiffs are entitled to preliminary and permanent injunctive relief.

      51.    Defendant’s acts of false designation of origin have been knowing,

willful and in deliberate disregard of Plaintiffs’ rights and of Defendant’s

obligations under federal law. Plaintiffs are entitled to a) Defendant’s profits, b)

any damages sustained by Plaintiffs, c) costs of the action, and d) enhanced

damages under 15 U.S.C. § 1117(a).

      52.    This is an exceptional case within the meaning of 15 U.S.C.

§ 1117(a). Plaintiffs should be awarded reasonable attorneys’ fees herein.

                                   COUNT III
                             Deceptive Trade Practices
                                (M.C.L. § 455.903)

      53.    Plaintiffs reallege, as if fully set forth at this place, the allegations

contained in paragraphs 1–52 above.

      54.    Defendant’s unauthorized use of the READY CAPITAL Mark creates

a likelihood of confusion or misunderstanding as to the source, sponsorship,

approval, or certification by another in violation of M.C.L. § 455.903.

      55.    Defendant willfully engaged in the trade practice knowing it to be

deceptive.

      56.    Defendant’s unlawful conduct has caused and will continue to cause

irreparable harm and other damages to Plaintiffs if Defendant’s conduct is not

enjoined.


                                           13
Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.14 Filed 11/27/19 Page 14 of 15




      57.    As a result of Defendant’s wrongful and knowing deceptive trade

practices, Plaintiffs are entitled to an injunction, and to recover costs and

reasonable attorneys’ fees, pursuant to M.C.L. § 445.911.

                                   COUNT IV
                         Common Law Trademark Infringement

      58.    Plaintiffs reallege, as if fully set forth at this place, the allegations

contained in paragraphs 1–57 above.

      59.    Defendant’s unauthorized use of the READY CAPITAL Mark in

connection with lending services is likely to cause confusion and constitutes willful

infringement of Plaintiffs’ trademarks, in violation of Michigan common law.

      60.    Defendant’s infringement is knowing, deliberate, and willful.

      61.    As a direct and proximate result of Defendant’s actions described

herein, Plaintiffs suffered, and will continue to suffer, irreparable injury to their

business, reputation, and goodwill, unless and until the Court enjoins Defendant’s

actions. Plaintiffs have no adequate remedy at law.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray that this Court:

      1.     Preliminarily and permanently enjoin and restrain Defendant, its

officers, agents, servants, employees and attorneys, and any other person in active

concert or participation with them who receive actual notice of the Court’s order,



                                           14
Case 2:19-cv-13536-DML-EAS ECF No. 1, PageID.15 Filed 11/27/19 Page 15 of 15




from using the READY CAPITAL Mark and any other name, mark or designation

confusingly similar to the Marks.

      2.       Award Plaintiffs a monetary recovery consistent with 15 U.S.C.

§ 1117(a) in an amount to be proven at trial.

      3.       Enter judgment ordering Defendant to pay Plaintiffs all their

reasonable taxable costs and attorneys’ fees in this action in a sum and manner

deemed appropriate by this Court pursuant to 15 U.S.C. § 1117(a), M.C.L.

§ 445.911 and/or other applicable law.

      4.       Any other relief this Honorable Court deems just and equitable.

                                    JURY DEMAND

           Plaintiffs request a trial by jury on all claims and issues so triable.

                                           Respectfully submitted,


                                           FISHMAN STEWART PLLC

Dated: November 27, 2019                   /s/ Douglas P. LaLone (P45751)
                                           Douglas P. LaLone (P45751)
                                           Attorney for Plaintiff
                                           39533 Woodward Avenue, Ste. 140
                                           Bloomfield Hills, MI 48304
                                           Tel: (248) 594-0600
                                           Fax: (248) 594-0610
                                           dlalone@fishstewip.com




                                             15
